PER CURIAM:
Robert Augustus Harper, appointed counsel for Kevin Scott Conway in this direct criminal appeal, has moved to withdraw from further representation of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Counsel also filed a motion to allow Conway to file an appellate brief pro se. Our independent review of the entire record reveals that counsel’s assessment of the relative merit of the appeal is correct. Because independent examination of the entire record reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED, counsel’s motion to allow Conway to file an appellate brief pro se is DENIED as moot, and Conway’s conviction and sentence are AFFIRMED.